DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1-20 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods for electronic article surveillance. The method involves transmitting a radio frequency identification (RFID) interrogation signal into an RFID interrogation zone of an EAS system.  The response signal from a first RFID tag of the EAS system responding to the interrogation signal is detected.  The sensor data within a sensor field is captured at one or more times in a window of time around the detection.  The movement of a non-tag object is characterized during the window of time based on the captured sensor data.  Determination is made on whether the first RFID tag is associated with the characterized non-tag object based on a comparison of the response signal and the characterized movement of the non-tag object.  The automatic and dynamic modification of item level information is being or to be output from the tag is facilitated. Since the Bluetooth chip is actively powered in the tag, the Bluetooth beacon can transmit at a much lower power level, and the possibility of reflected signals that can cause false positives is reduced.  Capturing second sensor data in the zone of interest during a predetermined threshold window of time around the .
Consider claim 1, the best reference found during the process of examination, Mulla (U.S. 2012/0044074), discloses methods and apparatus for detecting proximity of an electronic article surveillance (EAS) tag. A proximity detection system (e.g., a radio frequency identification (RFID) tag reader) detects a presence of an object within a first area. In response to detecting the proximity of the object, an EAS tag reader alters characteristics of an EAS tag detection signal that is produced by the EAS tag reader in order to detect an EAS tag within range of the EAS tag reader.
Consider claim 1, another best reference found during the process of examination, Clark (U.S. 2018/0040219), discloses systems and methods for detecting a security tag. The methods comprise: detecting motion of the security tag while in use to protect an article from unauthorized removal from a protected area; and emitting a first waveform from a radiating device of the security tag in response to the motion's detection. The first waveform is detectable by an Electronic Article Surveillance (“EAS”) monitoring system. The radiating device comprises a device other than an EAS element, a Radio Frequency Identification (“RFID”) device and a Near Field Communication (“NFC”) enabled device.
	Claims 9 and 17 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 9 and 17 are patentable over related arts.  Claims 2-8, 
Therefore, claims 1-20 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689